Citation Nr: 0913509	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 through 
February 1974, including foreign service in Thailand, from 
April 1972 through March 1973, as a fuel systems repair 
technician in the 561st Tactical Fighter Squadron.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran served in Thailand from April 1972 through 
March 1973.

2.  The Veteran's prostate cancer and erectile dysfunction 
have not been shown to be etiologically related to injury, 
illness, or exposure to herbicides, chemicals, or asbestos 
during his active duty service.


CONCLUSION OF LAW

The Veteran's prostate cancer and erectile dysfunction was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including prostate cancer.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Analysis

In his August 2006 application, the Veteran reported service 
in Vietnam from May 1972 through November 1972 and from March 
1973 through September 1973.  In a subsequent July 2007 
statement from the Veteran, he asserted that he participated 
in a three day mission in October 1974, in or near Pleiku, 
Vietnam, to perform repairs on a helicopter fuel cell.

Service personnel records obtained from the National 
Personnel Records Center in St. Louis, Missouri confirm that 
the Veteran was assigned to the 561st Tactical Fighter 
Squadron from January 1972 through August 1973.  A unit 
history obtained from the Air Force Historical Research 
Agency reveals that he was deployed with his squadron to 
Thailand from April 1972 through at least March 1973.  
Although aircrew in the 561st Tactical Fighter Squadron was 
known to routinely fly over North and South Vietnam, the unit 
history does not indicate that the Veteran, or any other 
ground crew personnel, was deployed to Vietnam from Thailand. 
The Board further notes that service treatment records 
indicate that the Veteran received in-service treatment at an 
air base in Korat, Thailand.  These records, however, do not 
indicate any treatment in Vietnam nor do they mention that 
the Veteran was deployed at any time to Vietnam.

Based upon the above evidence, the Board finds that the 
Veteran did not serve in Vietnam during his active duty 
service.  As such, the Veteran may not be presumed to have 
been exposed to agent orange or other herbicides during 
service pursuant to   38 U.S.C.A. § 3.307(a)(6)(iii).

The Veteran's service treatment records do not indicate any 
actual or potential exposure to herbicides, nor do they 
indicate any testing, screening, or treatment for any such 
exposure.  These records also do not indicate any in-service 
treatment for prostate cancer, and do not reflect any 
complaints from the Veteran of erectile dysfunction or any 
treatment for such a condition.


Post-service treatment records reveal that the Veteran 
initially sought treatment with Dr. Arthur Greene for 
elevated PSA levels in September 2002, was initially 
diagnosed by Dr. Greene with prostate cancer in June 2003, 
and underwent a prostatectomy in September 2003.  During 
post-surgical follow-up treatment, the Veteran reported in 
May 2005 that he was experiencing erectile dysfunction.  The 
Board notes that the Veteran's post-service treatment records 
neither reference any in-service exposure to herbicides, nor 
do they contain a medical opinion relating the Veteran's 
prostate cancer and erectile dysfunction to any in-service 
injury, illness, or exposure to herbicides.

In the absence of evidence of in-service exposure to 
herbicides, it may not be presumed, pursuant to 38 C.F.R. §§  
3.307(a)(6)(ii) and 3.309(e), that the Veteran's current 
prostate cancer is related to service.  Moreover, given the 
absence of any competent medical opinions linking the 
prostate cancer to any in-service injury, illness, or 
herbicide exposure, service connection for the Veteran's 
prostate cancer also cannot be granted on a direct basis.  
Specifically with regard to the Veteran's claim for erectile 
dysfunction, service connection cannot be granted on a 
secondary basis given the Board's denial of the Veteran's 
claim regarding prostate cancer.

The preponderance of the evidence is against the Veteran's 
claims of service connection for prostate cancer and erectile 
dysfunction, which must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for prostate cancer , secondary 
to in-service exposure to herbicides, and for erectile 
dysfunction  in a September 2006 notification letter.  This 
letter further notified the Veteran that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist in obtaining identified 
and available evidence needed to substantiate a claim.  The 
Veteran's service treatment records, service personnel 
records, and post-service private treatment records have been 
obtained. The Board is aware that the Veteran has not 
undergone a VA examination to assess the nature and etiology 
of his prostate cancer and erectile dysfunction.  Under 
38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded the veteran where such an examination "is necessary 
to make a decision on the claim."  A VA examination is 
"necessary" where the evidence, taking into consideration 
all information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  As set forth fully above, 
the Veteran's claim is not supported by any competent medical 
evidence that establishes a connection between his disorders 
and his active duty service.  Under the circumstances, there 
is no reasonable possibility that a VA examination would 
result in findings favorable to the Veteran, and a VA 
examination is not "necessary" in this case.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction, to include as 
secondary to prostate cancer, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


